 
 
INFINITE GROUP, INC.
 
 Incentive Stock Option Agreement
 
Date: December 23, 2019
 
Infinite Group, Inc., a Delaware corporation (the “Company”), pursuant to its
2019 Stock Option Plan (“the Plan”), hereby grants Donald Reeve (the “Optionee”)
an incentive stock option to purchase a total of 250,000 shares of the Company’s
Common Stock, par value $.001 per share, at the price of $.05 per share on the
terms and conditions set forth herein and in the Plan. As used herein, the term
“Company” includes any affiliates of the Company.
 
1.
Duration.
 
(a)
This option shall become effective on the date of grant and shall be exercisable
as for 250,000 shares on December 23, 2019.
 
 (b) This option shall expire five years from the date hereof on December 22,
2024 (the “Termination Date”).
 
2.
Written Notice of Exercise.
 
This option may be exercised only by the delivery to the Secretary or Treasurer
of the company at its principal office within the time specified in Paragraph 1,
of a written notice of exercise substantially in the form described in Paragraph
8.
 
3.
Anti-Dilution Provisions.
 
(a) If there is any stock dividend, stock split, or combination of shares of
Common Stock of the Company, the number and amount of shares then subject to
this option shall be proportionately and appropriately adjusted; no change shall
be made in the aggregate purchase price to be paid for all shares subject to
this option, but the aggregate purchase price shall be allocated among all
shares subject to this option after giving effect to the adjustment.
 
(b)
If there is any other change in the Common Stock of the Company, including
recapitalization, reorganization, sale of exchange of assets, exchange of
shares, offering of subscription rights, or a merger or consolidation in which
the Company is the surviving corporation, an adjustment, if any, shall be made
in the shares then subject to this option as the Board of Directors may deem
equitable. Failure of the Board of Directors to provide for an adjustment
pursuant to this subparagraph prior to the effective date of any Company action
referred to herein shall be conclusive evidence that no adjustment is required
in consequence of such action.
 
(c)
If the Company is merged into or consolidated with any other corporation, or if
it sells all or substantially all of its assets to any other corporation, then
either (i) the Company shall cause provisions to be made for the continuance of
this option after such event, or for the substitution for this option of an
option covering the number and class of securities which the Optionee would have
been entitled to receive in such merger or consolidation by virtue of such sale
if the Optionee had been the holder of record of a number of shares of Common
Stock of the Company equal to the number of shares covered by the unexercised
portion of this option, or (ii) the Company shall give to the Optionee written
notice of its election not to cause such provision to be made and this option
shall become exercisable in full (or, at the election of the optionee, in part)
at any time during a period of 20 days, to be designated by the Company, ending
not more than 10 days prior to the effective date of the merger, consolidation
or sale, in which case this option shall not be exercisable to any extent after
the expiration of such 20 -day period. In no event, however, shall this option
be exercisable after the Termination Date.
 
4.
Investment Representation; Legend on Certificates; Special Restriction on
Resale.
 
The Optionee agrees that until such time as a registration statement under the
Securities Act of 1933 becomes effective with respect to the option and/or the
stock underlying the option, the Optionee is taking this option and will take
the stock underlying the option, for investment and not for resale or
distribution. The Company shall have the right to place upon the face of any
stock certificate or certificates evidencing shares issuable upon the exercise
of this option such legend as the Board of Directors may prescribe for the
purpose of preventing disposition of such shares in violation of the Securities
Act of 1933, as now or hereafter provided.
 
5.
Non-Transferability.
 
This option shall not be transferable by the Optionee other than by will or by
laws of descent or distribution, and is exercisable during the lifetime of the
Optionee only by the Optionee.
 
6.
Certain Rights Not Conferred by Option.
 
The Optionee shall not, by virtue of holding this option, be entitled to any
rights of a stockholder in the Company.
 
7.
Expenses.
 
The Company shall pay all original issue and transfer taxes with respect to the
issuance and transfer of shares of Common Stock of the Company pursuant hereto
and all other fees and expenses necessarily incurred by the Company in
connection therewith.
 
 
 
 
8.
Exercise of Options.
 
(a)
An option shall be exercisable by written notice of such exercise, in the form
prescribed by the Board of Directors to the Secretary or Treasurer of the
Company, at its principal office. The notice shall specify the number of shares
for which the option is being exercised (which number shall be 50,000) and shall
be accompanied by payment in full of the purchase price of such shares. No
shares shall be delivered upon exercise of any option until all laws, rules and
regulations, which the Board of Directors may deem applicable, have been
complied with. If a registration statement under the Securities Act of 1933, as
amended (the “Act”) is not then in effect with respect to the shares issuable
upon such exercise, it shall be a condition precedent that the person exercising
the option give to the Company a written representation and undertaking,
satisfactory in form and substance to the Board of Directors, that he is
acquiring the shares for his own account for investment and not with a view to
the distribution thereof.
 
(b) The person exercising an option shall not be considered a record holder of
the stock so purchased for any purpose until the date on which he is actually
recorded as the holder of such stock in the records of the Company.
 
(c) If the Optionee ceases to serve as an employee of the Company, he may, but
only within thirty (30) days after the date he ceases to be an employee of the
Company, exercise this option to the extent that he was entitled to exercise it
as of the date of such termination. If the Optionee shall have been an employee
of the Company at the time of his death or permanent disability, then this
option shall be exercisable by his personal representative or him, as the case
may be, for a period ending on the earlier of (i) one year from the date of the
death or permanent disability or (ii) the date on which the option expires in
accordance with its terms. Notwithstanding the provisions of this Section 8(c),
in the event that the Employee’s employment is terminated “for cause,” as such
term is defined and interpreted by the courts of the State of New York, the
Employee’s right to exercise this Option shall expire on the date of his
termination.
 
9.
Covenant not to Compete or Otherwise Injure the Company; Work Product.
 
The acceptance by the Optionee of this option shall constitute the acceptance of
and agreement to all of the terms and conditions contained herein and in the
Plan, and shall further constitute a covenant and agreement on the part of the
Optionee to the effect that, without any additional compensation:
 
(a) 
The Optionee shall, so long as he is affiliated with the Company, and for a
period of 12 months after the termination of his affiliation with the Company,
he will not engage in any competitive activities as herein defined:
(i)
Hiring, offering to hire, enticing away or in any other manner persuading or
attempting to persuade any officer, employee or agent of the Company to
discontinue his relationship with the Company without the written permission of
the Company unless the Optionee clearly establishes that the relationship was
initiated by the other party thereto;
 
(ii)
Directly or indirectly soliciting, diverting, taking away or attempting to
solicit, divert, or take away any business of the Company of which the Optionee
has any knowledge during the term of his employment, unless the Optionee clearly
establishes that the relationship was initiated by the other party thereto. The
term “business” shall mean actual or proposed contracts or arrangements for
products or services of the Company and any reasonable extension or continuation
of the business of the Company as constituted upon the termination of Optionee’s
employment.
 
(b) 
The Optionee shall not make or permit to be made, except in pursuance of his
duties and for the sole use and account of the Company or its nominees, any
copies, abstracts or summaries of any Company reports, papers, documents or
programs, whether made by him or by others.
 
(c) 
The Optionee shall keep confidential and not disclose to others, except as
required by his service as an employee or by law, any matter or thing
ascertained by him through his association with the Company, not otherwise
publicly known, the disclosure of which might possibly be contrary to the best
interest of any person, firm, or corporation doing business with the Company, or
of the Company.
 
 10. Governing Plan.
 
This Agreement is subject to the terms and conditions of the Plan, a copy of
which is available upon request from the Secretary of the Company.
 
 
 
INFINITE GROUP, INC.
 
 
By the Company: _/s/ James Villa_____________________________ 
                             James Villa, President
 
Regarding: Option agreement dated December 23, 2019 for 250,000 shares of the
Company’s Common Stock, par value $.001 per share, at the price of $.05 per
share, I accept the terms of this agreement.
 
 
By the Optionee: _/s/ Donald W. Reeve_________________________
   Donald W. Reeve
                                 
   7 Cross Meadow Lane
   Pittsford, NY 14534
 
 
